DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
Response to Arguments
Applicant's amendment’s filed 11/19/2020 have been considered and entered. In light of applicant’s amendments filed and corresponding applicant’s arguments with respect to the rejection(s) of pending claim(s) have been fully considered and are persuasive.  Therefore, the rejection(s) has been withdrawn and applicant’s related arguments have been rendered moot.  However, upon further consideration, a new ground(s) of rejection are made with new primary reference Makoto in view of Naoki, please see rejection(s) for details.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto, JP H11-165455 in view of Naoki, JP 2015-039864.
Regarding claim 1, Makoto discloses a printing apparatus (digital copying machine 30) that communicates with an information processing apparatus (client computer 10 or printer server 20) which generates image data (paragraphs 14-16, 18) constituted by repetition of data of plural pages (paragraphs 22-23, print data and settings such as plural copies are set and generated), the printing apparatus comprising: a network interface circuit (IU 33, paragraph 16) configured to receive, from the information processing apparatus, information indicating a number of pages in the plural pages and the image data (paragraphs 29-36, note that “The number of pages per 1 job is divided by the number of copies "9" 3 "instructed to be printed, and the number of pages per 1 job is found to be 3, so that data of 1 jobs is 3 pages in the 9 pages”); wherein number of the data of the plural pages is determined based on a number of total pages in the received image data and the number of pages in the plural pages indicated by the received information (paragraphs 29-36, note that “for example, a total number of pages of the print data that has been supplied from the document creating application software program and is set as 1 jobs is divided by the number of copies data input through the setting screen, thereby obtaining the number of pages per 1 copies and dividing 1 copies into 1 jobs. As a more concrete example, when 1 parts of data is made up of 3 pages of 1-2-3 and instructed to print 3 parts, a total of 9 pages of data for a total of 1 pages of 1-2-3-1-2-3-1-2-3 is passed from the document creation application software to the printer driver. The number of pages per 1 job is divided by the number of copies "9" 3 "instructed to be printed, and the number of pages per 1 job is found to be 3, so that data of 1 jobs is 3 pages in the 9 pages. Each of the jobs is divided into 1-2-3 jobs and 1 jobs are set to 3 jobs”).
Makoto fails to explicitly disclose a printing apparatus comprising: a display device configured to display a number of copies based on a number of the data of the plural pages included in the received image data.
However, Naoki discloses a display device (image forming device 1, paragraph 16) configured to display a number of copies based on a number of the data of the plural pages included in the received image data (print data is received from the scanner, paragraphs 40-41 and via the drag/drop operation on the displayed received data, CPU can determine and displays the number of copies for the given print job data, i.e.,  the determined number of copies, 4 copies for instance are displayed next to the preview image 20 as the page in one copy of the received print job by the display part 71 on screen 50B, paragraphs 62-65).
It would have been obvious to modify the display operation printing apparatus of Makoto to number of copies displaying techniques as taught by Naoki. The motivation for the skilled artisan in doing so is to easily perform post-processing setting of different contents by directly operating the preview image on one screen on which the preview image is displayed as taught by Naoki at paragraph 66. Therefore, it would have 
Regarding claim 3, Combination of Makoto with Naoki further teaches wherein the display device displays the number of pages set in the plural pages, in addition to the number of copies (Makoto teaches number of pages set in plural pages and Naoki teaches display part 71 which displays on screen 50B, the determined number of copies, 4 copies for instance, among received print job, see Makoto, paragraphs 29-36 and Naoki, paragraphs 62-65). 
It would have been advantageous to modify the display operation printing apparatus of Makoto to number of copies displaying techniques as taught by Naoki. The motivation for the skilled artisan in doing so is to easily perform post-processing setting of different contents by directly operating the preview image on one screen on which the preview image is displayed as taught by Naoki at paragraph 66. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to combine Makoto with Naoki to reach the aforementioned advantage.
Regarding claim 4, Makoto further discloses one or more processors (CPU 31, paragraph 16) configured to determine the number of the data of the plural pages included in the received image data based on the number of the total pages in the received image data and the number of pages in the plural pages indicated by the received information (see paragraphs 29-36, “for example, a total number of pages of the print data that has been supplied from the document creating application software program and is set as 1 jobs is divided by the number of copies data input through the setting screen, thereby obtaining the number of pages per 1 copies and dividing 1 copies into 1 jobs. As a more concrete example, when 1 parts of data is made up of 3 pages of 1-2-3 and instructed to print 3 parts, a total of 9 pages of data for a total of 1 pages of 1-2-3-1-2-3-1-2-3 is passed from the document creation application software to the printer driver. The number of pages per 1 job is divided by the number of copies "9" 3 "instructed to be printed, and the number of pages per 1 job is found to be 3, so that data of 1 jobs is 3 pages in the 9 pages. Each of the jobs is divided into 1-2-3 jobs and 1 jobs are set to 3 jobs”).
Regarding claim 5, Makoto with Naoki further discloses in a case where the information indicating the number of pages in the plural pages is received by the network interface circuit, display the number determined based on the number of the data of the plural pages included in the received image data, as the number of copies, -3- 50165184-v1in a case where the information indicating the number of pages in the plural pages is not received by the network interface circuit, display a number of copies received from the information processing apparatus (Makoto teaches receiving number of the data of the plural pages included in the received image data, as the number of copies while Naoki teaches displaying the number of copies on display screen of printer, see Makoto, paragraphs 29-36 and Naoki, paragraphs 62-65, also note claim has alternative case which might never execute).
It would have been advantageous to modify the display operation printing apparatus of Makoto to number of copies displaying techniques as taught by Naoki. The motivation for the skilled artisan in doing so is to easily perform post-processing setting of different contents by directly operating the preview image on one screen on which the preview image is displayed as taught by Naoki at paragraph 66. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to combine Makoto with Naoki to reach the aforementioned advantage.
Regarding claim 12, claim 12 recites identical features, as claim 1, except claim 12 is a method claim. Thus, arguments made for claim 1 are applicable for claim 12.

Regarding claim 14, Combination of Makoto with Naoki further teaches determine the displayed number based on the number of the total pages in the received image data and the number of pages in the plural pages indicated by the received information (Makoto teaches receiving and determining the number of the total pages in the received image data and the number of pages in the plural pages indicated by the received information while Naoki teaches displaying the number of copies on display screen of printer, see Makoto, paragraphs 29-36 and Naoki, paragraphs 62-65).
It would have been advantageous to modify the display operation printing apparatus of Makoto to number of copies displaying techniques as taught by Naoki. The motivation for the skilled artisan in doing so is to easily perform post-processing setting of different contents by directly operating the preview image on one screen on which the preview image is displayed as taught by Naoki at paragraph 66. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to combine Makoto with Naoki to reach the aforementioned advantage.
Regarding claim 15, Combination of Makoto with Naoki further teaches display, as the number of copies, a number determined by dividing the number of the total pages in the received image data by the number of pages in the plural pages (Makoto teaches number of copies, a number determined by dividing the number of the total pages in the received image data by the number of pages in the plural pages while Naoki teaches displaying the number of copies on display screen of printer, see Makoto, paragraphs 29-36 and Naoki, paragraphs 62-65).
It would have been advantageous to modify the display operation printing apparatus of Makoto to number of copies displaying techniques as taught by Naoki. The motivation for the skilled artisan in doing so is to easily perform post-processing setting of different contents by directly operating the preview image on one screen on which the preview image is displayed as taught by Naoki at paragraph 66. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to combine Makoto with Naoki to reach the aforementioned advantage.
Regarding claim 16, Combination of Makoto with Naoki further teaches wherein in a case where information indicating a number of the data of the plural pages included in the image data is received by the network interface circuit from the information processing apparatus, the display device is configured to display the number determined based on the number of the total pages in -7- 50165184-v1the received image data and the number of pages in the plural pages, without displaying the number of the data of the plural pages received by the network interface circuit (see Makoto, paragraphs 29-36 and Naoki, paragraphs 62-65).
It would have been advantageous to modify the display operation printing apparatus of Makoto to number of copies displaying techniques as taught by Naoki. The motivation for the skilled artisan in doing so is to easily perform post-processing setting of different contents by directly operating the preview image on one screen on which the preview image is displayed as taught by Naoki at paragraph 66. Therefore, it would have .
Claims 2 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto, JP H11-165455 in view of Naoki, JP 2015-039864 as applied above and further in view of Kujirai et al., US 6,927,865.
Regarding claim 2, Combination of Makoto with Naoki fails to explicitly teach a printing device configured to execute a printing process based on the received image data.   
  However, Kujirai teaches a printing device (printer 1500, fig. 1) configured to execute a printing process based on the received image data (see figs. 29-31 and col. 25-col. 26, ll. 27, note that number of pages per a set of pages indicated in the received job attribution information of JOB1.DOC shown as “number of sheets – 8” which are subject to printing of pages which are to be included in one copy, i.e., 8 pages of one set as specified/received from the number of pages per set which is shown as number of copies to be, 1 in this case, however, which is user selectable, for final finishing processing such as printing, staple, etc. as shown in fig. 29).
It would have been advantageous to modify the display operation printing apparatus of Makoto and Naoki to include page arranging and displaying techniques as taught by Kujirai. The motivation for the skilled artisan in doing so is to display previews reflecting print results according to print-data when printing is instructed as taught by Kujirai. Therefore, it would have been obvious to one of ordinary skill in the art at the time 
Regarding claim 6, Combination of Makoto with Naoki and Kujirai further teaches wherein the number of pages in the plural pages is a number of pages per a set to be subjected to a finishing process (Kujirai, see figs. 29-31 and col. 25-col. 26, ll. 27, note that number of pages per a set of pages indicated in the job attribution information of JOB1.DOC shown as “number of sheets – 8” which are subject to printing of pages which are to be included in one copy, i.e., 8 pages of one set as specified from the number of pages per set which is shown as number of copies to be, 1 in this case, however, which is user selectable, for final finishing processing such as printing, staple, etc. as shown in fig. 29).
It would have been advantageous to modify the display operation printing apparatus of Makoto and Naoki to include page arranging and displaying techniques as taught by Kujirai. The motivation for the skilled artisan in doing so is to display previews reflecting print results according to print-data when printing is instructed as taught by Kujirai. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to combine Makoto and Naoki with Kujirai to reach the aforementioned advantage.
Regarding claim 7, Combination of Makoto with Naoki and Kujirai further teaches display device displays a screen that includes preview images of the plural pages, in addition to the number of copies (Kujirai, see figs. 29-31, preview is shown such as number of sheets in job1 and/or  further preview pages are shown which need to be deleted/edited in addition to number of copies desired by the user which are subject to printing of pages which are to be included in one copy with final finishing processing such as printing, staple, etc. as shown in fig. 29).
  It would have been advantageous to modify the display operation printing apparatus of Makoto and Naoki to include page arranging and displaying techniques as taught by Kujirai. The motivation for the skilled artisan in doing so is to display previews reflecting print results according to print-data when printing is instructed as taught by Kujirai. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to combine Makoto and Naoki with Kujirai to reach the aforementioned advantage.
Regarding claim 8, Combination of Makoto with Naoki and Kujirai further teaches (d) extracting pages, corresponding to the plural pages among the received data; and (e) generating preview images of the extracted pages (Kujirai, see figs. 29-31, preview is shown such as number of sheets in job1 and pages for each job such as job 3 are extracted as preview pages which are then further deleted/edited in addition to number of copies desired by the user which are subject to printing of pages which are to be included in one copy with final finishing processing such as printing, staple, etc. of the extracted pages as shown in fig. 29).
  It would have been advantageous to modify the display operation printing apparatus of Makoto and Naoki to include page arranging and displaying techniques as taught by Kujirai. The motivation for the skilled artisan in doing so is to display previews reflecting print results according to print-data when printing is instructed as taught by Kujirai. Therefore, it would have been obvious to one of ordinary skill in the art at the time 
Regarding claim 9, Combination of Makoto with Naoki and Kujirai further teaches determining an arrangement type of a plurality of pages included in the received image data (Kujirai, see figs. 29-31, extracted preview page arrangement can be viewed/changed); (g) extracting continuous pages corresponding to the plural pages, in a case of determining that the arrangement type of the plurality of pages is an arrangement for performing collation printing (Kujirai, see figs. 29-31, preview is shown such as number of sheets in job1 and pages for each job such as job 3 are extracted as preview pages which are then further deleted/edited in addition to number of copies desired by the user which are subject to printing of pages which are to be included in one copy with final finishing processing such as printing, staple, etc. of the extracted pages as shown in fig. 29);  and (h) generating preview images of the extracted continuous pages (Kujirai, see figs. 29-31, preview is shown such as number of sheets in job1 and/or  further preview pages are shown which need to be deleted/edited and then the preview is updated as shown in fig. 32).  
It would have been advantageous to modify the display operation printing apparatus of Makoto and Naoki to include page arranging and displaying techniques as taught by Kujirai. The motivation for the skilled artisan in doing so is to display previews reflecting print results according to print-data when printing is instructed as taught by Kujirai. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to combine Makoto and Naoki with Kujirai to reach the aforementioned advantage.
corresponding to the plural pages, in a case of determining that the arrangement type of the plurality of pages is an arrangement for performing group printing (Kujirai, see figs. 29-31, preview is shown such as number of sheets in job1 and pages for each job such as job 3 are extracted as preview pages which are then further deleted/edited in addition to number of copies desired by the user which are subject to printing of pages which are to be included in one copy with final finishing processing such as printing, staple, etc. of the extracted pages as shown in fig. 29); and (j) generating preview images of the extracted discontinuous pages (Kujirai, see figs. 29-31, preview is shown such as number of sheets in job1 and/or  further preview pages are shown which need to be deleted/edited and then the preview is updated as shown in fig. 32).
It would have been advantageous to modify the display operation printing apparatus of Makoto and Naoki to include page arranging and displaying techniques as taught by Kujirai. The motivation for the skilled artisan in doing so is to display previews reflecting print results according to print-data when printing is instructed as taught by Kujirai. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to combine Makoto and Naoki with Kujirai to reach the aforementioned advantage.
Regarding claim 11, Combination of Makoto with Naoki and Kujirai further teaches wherein the arrangement type of the plurality of pages is determined by comparing data of continuous pages among the plurality of pages (Kujirai, see figs. 29-32 and explanation as provided above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/PAWAN DHINGRA/Examiner, Art Unit 2672 

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672